DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Lee WO2018070561.
	Lee discloses:

 	5. The device of claim 1, wherein the at least one first air inlet (111, 112) is configured to draw air into the first arm along the first axis (see 111 in e.g. Figs 1 and 13).  
 	6. The device of claim 5, wherein the at least first air inlet (111, 112) is configured to draw air into the first arm in a direction orthogonal to the first axis (see 112 in e.g. Figs 1 and 13).  
  	7. The device of claim 1, wherein the first fan is oriented so that its fan blades rotate in a plane orthogonal to the first axis (see 130 in e.g. Figs 1 and 13).
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 9-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee WO2018070561 in view of Lee US 20170370596 (hereafter Lee II).
 	Regarding claim 2, Lee does not disclose the limitations of claim 2.
 	Lee II discloses: 
 	Claim 2: wherein the at least one first air outlet is rotatable about the first axis to selectively direct airflow exiting the at least one first air outlet (see annotated Fig 4 herein and 0081).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the rotatable joints of Lee II in the system of Lee to gain the benefit of adding adjustability to suit the needs of different users.
 	Regarding claims 3-4, Lee as modified above does not disclose the specific amount of rotation. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the joint to rotate up to about 60 or 120 degrees as claimed in claims 3-4, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
  	Regarding claim 9, Lee discloses: 9. The device of claim 1, further comprising: a second fan assembly (rightmost 130 in e.g. Figs 1 and 13) disposed at a distal end of the second arm, comprising a second fan (rightmost 130 in e.g. Figs 1 and 13), at least one second air inlet (rightmost 111, 112 in e.g. Figs 1 and 13), and the at least one second air outlet (rightmost 140 
 	Lee does not disclose wherein the at least one second air outlet is rotatable about the second axis to selectively direct airflow exiting the at least one second air outlet.
 	Lee II discloses wherein the at least one second air outlet is rotatable about the second axis to selectively direct airflow exiting the at least one second air outlet (see annotated Fig 4 herein).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the rotatable joints of Lee II in the system of Lee to gain the benefit of adding adjustability to suit the needs of different users.
 	10. The device of claim 9, wherein the second fan is oriented so that its fan blades rotate in a plane orthogonal to the second axis (see e.g. Figs 1 and 13 of Lee).  
  	Lee discloses:
 	16. A wearable device, comprising: a U-shaped housing (see e.g. Fig 13) including a first arm (leftmost 100)  having a central first axis and a second arm (rightmost 100) having a central second axis connected by an intermediate curved member (200); a first fan assembly disposed at a distal end of the first arm, comprising a first fan (130), at least one first air inlet (111, 112), and least one first air outlet (140) directed off-axis from the first axis (see e.g. Fig 13); and a second fan assembly disposed at a distal end of the second arm, comprising a second fan (130), at least one second air inlet (111, 112), and least one second air outlet (140) directed off-axis from the second axis (see e.g. Fig 13).  

 	Lee II discloses the second outlet is rotatable (see annotated Fig 4 herein and 0081).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the rotatable joints of Lee II in the system of Lee to gain the benefit of adding adjustability to suit the needs of different users.


 	

 	

    PNG
    media_image1.png
    479
    508
    media_image1.png
    Greyscale



Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee WO2018070561 in view of Strauss US 5802865.
 	Regarding claim 8, Lee does not disclose the limitations of claim 8.
  	Strauss discloses a first flexure 60 joining a first end of the curved member with a proximal end of the first arm (see Fig 1), wherein the first flexure enables the first arm to be flexed away from the second arm (see Fig 1).  
.

Claims 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee WO2018070561 in view of Lee US 20170370596 (hereafter Lee II) in further view of Strauss US 5802865.
 	Lee as modified above does not disclose the limitations of claim 11.
 	Strauss discloses a second flexure 60 joining a second end of the curved member with a proximal end of the second arm, wherein the second flexure enables the second arm to be flexed away from the first arm (see Fig 1).  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a flex joint as taught by Strauss in the system of Lee as modified above to gain the benefit of adding adjustability to suit needs of different users.
 	Lee does not disclose the limitations of claims 17-18.
 	Strauss discloses:
 	Claim 17: a first flexure 60 joining a first end of the curved member with a proximal end of the first arm, wherein the first flexure enables the first arm to be flexed away from the second arm (see Fig 1); and a second flexure 60 joining a second end of the curved member with a proximal end of the second arm, wherein the second flexure enables the second arm to be flexed away from the first arm (see Fig 1).  

 	Claim 18: a thermal comfort plate 170 disposed at an internal surface of the curved member, the thermal comfort plate configured to cool and/or warm; and a fan 200 disposed within the curved member and oriented to direct air flow toward and/or away from the thermal comfort plate, wherein the curved member includes at least one inlet vent 90 and at least one outlet vent 150 and the fan is oriented to draw air into the at least one inlet vent past the thermal comfort plate and out the at least one outlet vent.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the heat dissipating member and fan of Strauss in the system of Lee as modified above to gain the benefit of drawing body heat from the user's neck into the thermal comfort plate 170 as in col 4 lines 13-14 of Strauss.


Claims 12, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee WO2018070561 in view of Strauss US 5802865.
 	Lee does not disclose the limitations of claim 12 and 14-15.
 	Strauss discloses: 
 	Claim 12: a thermal comfort plate 170 disposed at an internal surface of the curved member, the thermal comfort plate configured to cool and/or warm.  

 	Claim 15: the curved member includes at least one inlet vent 90 and at least one outlet vent 150 and the fan is oriented to draw air into the at least one inlet vent past the thermal comfort plate and out the at least one outlet vent (see Figs 1-2).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the heat dissipating member and fan of Strauss in the system of Lee to gain the benefit of drawing body heat from the user's neck into the thermal comfort plate 170 as in col 4 lines 13-14 of Strauss.
 	Lee discloses:
 	19. A wearable device, comprising: a U-shaped housing including a first arm (leftmost 100 in e.g. Figs 1-2, and Figs 13-14) having a central first axis and a second arm (rightmost 100 in e.g. Figs 1-2, and Figs 13-14) having a central second axis connected by an intermediate curved member (200); 22Attorney Docket No. DFO-O1OINV a first fan assembly disposed at a distal end of the first arm, comprising a first fan (130), at least one first air inlet (111, 112), and least one first air outlet (140) directed off-axis from the first axis (se Figs 1 and 13-14); a second fan assembly disposed at a distal end of the second arm, comprising a second fan (130), at least one second air inlet (111, 112), and least one second air outlet (140) directed off-axis from the second axis (see Figs 1 and 13-14); 
 	Lee does not disclose a thermal comfort plate disposed at an internal surface of the curved member, the thermal comfort plate configured to cool and/or warm; and a third fan disposed within the curved member and oriented to direct air flow toward and/or away from the thermal comfort plate, wherein the curved member includes at least one inlet vent and at 
 	Strauss discloses a thermal comfort plate 170 disposed at an internal surface of the curved member, the thermal comfort plate configured to cool and/or warm; and a fan 200 disposed within the curved member and oriented to direct air flow toward and/or away from the thermal comfort plate, wherein the curved member includes at least one inlet vent 90 and at least one outlet vent 150 and the fan is oriented to draw air into the at least one inlet vent past the thermal comfort plate and out the at least one outlet vent (see e.g. Figs 1-2).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the heat dissipating member and fan of Strauss in the system of Lee to gain the benefit of drawing body heat from the user's neck into the thermal comfort plate 170 as in col 4 lines 13-14 of Strauss.
	
 	Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee WO2018070561 in view of Strauss US 5802865 in further view of Joseph US 20100198322.
 Regarding claim 13, Strauss does not disclose a thermoelectric module in association with the comfort plate and thus does not disclose the use of a thermoelectric cooling plate. 
 	Joseph discloses the use of a thermoelectric module 120 in association with a comfort plate 112 which makes the comfort plate 112 a thermoelectric cooling plate.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a thermoelectric module in association with the comfort plate of the system of Lee as modified above to turn the comfort plate into a thermoelectric 
 	Regarding claim 20, Strauss does not disclose a thermoelectric module in association with the comfort plate and thus does not disclose the use of a thermoelectric cooling plate. 
 	Joseph discloses the use of a thermoelectric module 120 in association with a comfort plate 112 which makes the comfort plate 112 a thermoelectric cooling plate.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a thermoelectric module in association with the comfort plate of the system of Lee as modified above to turn the comfort plate into a thermoelectric cooling plate to gain the benefit of use the Peltier effect to remove or add heat to the comfort plate as taught by Joseph in 0032.
 	


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746